Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 17, 2019

The Court of Appeals hereby passes the following order:

A20A0410. CARRIE ROMANS v. JACKIE LONG.

      Landlord Jackie Long filed a dispossessory action in magistrate court against
his former tenant Carrie Romans. The magistrate court awarded the landlord
$3,150.00 in past due rent. Romans then appealed to state court. Following a hearing
on the matter, on July 15, 2019, the state court found that the writ of possession was
moot because Romans had vacated the property, and awarded the landlord $3,150 in
past due rent. Romans then filed a notice of appeal on July 26, 2019. We lack
jurisdiction for two reasons.
      First, the order at issue disposes of a de novo appeal from a magistrate court
decision. Thus, Romans was required to follow the discretionary appeal procedures.
See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82,
82 (453 SE2d 119) (1995). Her failure to do so deprives us of jurisdiction over this
appeal.
      Second, while a notice of appeal generally must be filed within 30 days of entry
of the order sought to be appealed under OCGA § 5-6-38 (a), the underlying subject
matter of an appeal controls over the relief sought in determining the proper appellate
procedure. Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334,
335 (715 SE2d 752) (2011). The underlying subject matter here is a dispossessory
judgment. Under OCGA § 44-7-56, appeals in dispossessory actions must be filed
within seven days of the date the judgment was entered. Ray M. Wright, Inc. v. Jones,
239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). The proper and timely filing of
an appeal is an absolute requirement to confer jurisdiction on this Court. Id. at 523.
Thus, Romans’s notice of appeal – filed 11 days after the state court’s order entering
judgment for the landlord – is also untimely.
      For these reasons, this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/17/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.